Title: To James Madison from John Rhea, 17 May 1820
From: Rhea, John
To: Madison, James


                
                    Sir,
                    Washington 17th. May 1820.
                
                I did anxiously desire to have visited You as I passed through on my way home, and had anticipated the pleasure of seeing Mrs Madison and Yourself—but some business in Tennessee requires my attention as soon as possible. The late has been a long session of Congress, and there has been some troublesome business—inclosed is a copy of a speech and of a circular letter, which please to accept. In the circular I have stated some opinions relative to agriculture commerce and Manufacture—which I trust will have Your approbation. I am with sincere esteem Your obt sert.
                
                    John Rhea
                
            